Citation Nr: 0018821	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to June 21, 1996, for 
the assignment of a 10 percent disability rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, G.H.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1982 to August 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
increased the disability rating for bilateral pes planus from 
zero to 10 percent effective June 21, 1996.  The veteran 
perfected an appeal of the effective date assigned for the 
10 percent rating.



FINDINGS OF FACT

1.  In a March 1989 rating decision the RO granted service 
connection for bilateral pes planus, and assigned a non-
compensable rating for the disorder.  The veteran was 
notified of the March 1989 decision and did not appeal, and 
the March 1989 decision is final.

2.  In June and September 1996 rating decisions the RO denied 
entitlement to a compensable disability rating for bilateral 
pes planus.  The veteran was notified of the June and 
September 1996 decisions and did not appeal, and the June and 
September 1996 decisions are final.

3.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the March 1989, June 1996, or 
September 1996 rating decisions.

4.  The veteran did not again claim entitlement to an 
increased rating for bilateral pes planus until February 25, 
1998.



CONCLUSION OF LAW

Entitlement to an effective date prior to June 21, 1996, for 
the assignment of the 10 percent disability rating for 
bilateral pes planus is not shown as a matter of law.  
38 U.S.C.A. § 5110(a),(b) (West 1991); 38 C.F.R. 
§ 3.400(b),(k),(o) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he received 
treatment for flat feet and bilateral plantar fasciitis in 
December 1983 and January 1984.  He complained of having had 
foot problems during his April 1988 separation examination, 
but examination of the feet was shown to be normal.  During a 
VA examination in December 1988 he complained of pain in the 
arches, especially with prolonged standing and walking.  He 
reported having been given orthotics while in service.  
Examination showed no swelling, erythema, or crepitus.  The 
examiner found evidence of hyperkeratosis of the feet and pes 
valgo planus, with loss of the longitudinal arch with or 
without weight bearing, bilaterally.  An X-ray study revealed 
relative loss of the plantar arch bilaterally.  The examiner 
provided a diagnosis of pes valgo planus, bilateral, 
symptomatic, with secondary heel callus.

Based on the evidence shown above, in a March 1989 rating 
decision the RO granted entitlement to service connection for 
bilateral pes planus and assigned a non-compensable rating 
for the disorder.  The veteran was notified of the March 1989 
decision at the time it was rendered and did not appeal, and 
the March 1989 decision is final.  38 U.S.C.A. § 7105 (West 
1991) (formerly 38 U.S.C. § 4005(c)); 38 C.F.R. § 20.1103 
(1999) (formerly 38 C.F.R. § 19.192).

In March 1996 the veteran claimed entitlement to increased 
ratings for all of his service-connected disabilities, and 
provided private treatment records in support of his claim.  
He did not report having received any other treatment for his 
disabilities.  The private treatment records made no 
reference to any complaints or clinical findings pertaining 
to the feet, and in a June 1996 rating decision the RO denied 
entitlement to a compensable disability rating for pes 
planus.  The veteran was notified of the June 1996 decision 
and did not appeal, and the June 1996 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In August 1996 the veteran submitted additional private 
treatment records, and again requested an increased rating 
for his service-connected disabilities.  The treatment 
records that he submitted did not document any treatment for 
the feet, and he did not indicate that he had received 
treatment from any other source.  In a September 1996 rating 
decision the RO again denied entitlement to a compensable 
rating for pes planus.  The veteran was notified of the 
September 1996 decision and did not appeal, and the September 
1996 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The veteran did not again claim entitlement to an increased 
rating until February 1998, at which time he reported having 
received treatment for flat feet at the VA medical center 
(MC).  The RO requested his VA treatment records from January 
1997 through March 1998.  The VAMC provided treatment records 
beginning in June 1996, which show that the veteran sought 
treatment for flat feet on June 21, 1996, and in October 1997 
and February 1998.  As the result of a VA medical examination 
in June 1998 the RO determined that a compensable rating was 
warranted.  The RO assigned an effective date of June 21, 
1996, for the 10 percent rating, based on consideration of 
the VA treatment record as an informal claim for benefits.  
38 C.F.R. § 3.157 (1999).

In June 1998 the veteran submitted copies of his service 
medical records and claimed that those records had not been 
considered when service connection was granted in 1989.

The veteran contends that he is entitled to an effective date 
of August 18, 1988, for the assignment of the 10 percent 
rating, which was the day following his separation from 
service.  During a December 1999 hearing he testified that he 
had received treatment for flat feet in December 1983, and 
that the medication he took for back pain since his 
separation from service alleviated his foot pain.  He stated 
that he was unable to recall the symptoms that he was 
experiencing in 1988.  He also stated that he continued to 
use the shoe inserts that he had been given in service until 
he lost them in 1996, and that he had sought treatment in 
1996 in order to obtain new inserts.  He further stated that 
using the inserts and the pain medication minimized his foot 
symptoms.

II.  Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 U.S.C. § 7105(c) (formerly 38 U.S.C. § 4005(c)); 38 C.F.R. 
§ 20.1103 (formerly 38 C.F.R. § 19.192).  The effective date 
of an increased rating based on a finding that a prior 
decision contained clear and unmistakable error is the date 
from which benefits would have been payable if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.400(k).

The determination of whether a decision was based on clear 
and unmistakable error requires a three-pronged analysis: 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, rather than a disagreement 
on how the facts were interpreted, or that the pertinent 
statutory or regulatory provisions were incorrectly applied; 
2) the error must be undebatable, and of the type that, had 
it not been made, would have manifestly changed the outcome 
of the case at the time it was made; 3) the determination of 
whether a decision contained clear and unmistakable error 
must be based on the record and law that existed at the time 
the decision was rendered.  Damrel v. Brown, 6 Vet. App. 242 
(1994), citing Russell v. Principi, 3 Vet. App. 310 (1992). 

A valid claim of clear and unmistakable error requires that 
the veteran specifically indicate what the error is and, 
unless clear on its face, he must also provide persuasive 
reasons why the decision would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993), en banc review denied Feb. 3, 1994 (per curium).  If 
the veteran fails to identify the specific error or does not 
show, assuming his allegations to be true, that the outcome 
of the case would have been manifestly different, the claim 
that a prior decision was based on clear and unmistakable 
error should be denied as a matter of law.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  If the veteran raises a 
valid claim of clear and unmistakable error, the question of 
whether a given decision was based on clear and unmistakable 
error is to be determined based on the facts of the case.  
See Rivers v. Gober, 10 Vet. App. 469 (1997).

III.  Analysis

In order to be entitled to an effective date for compensation 
benefits of the day following his separation from service, 
compensation benefits must be awarded as the result of the 
claim filed within one year of separation from service.  
38 U.S.C.A. § 5110(b)(1); Williams v. Gober, 10 Vet. App. 447 
(1997).  In the March 1989 rating decision the RO, in 
essence, denied entitlement to a compensable disability 
rating for bilateral pes planus.  Because the March 1989 
rating decision is final, in order to establish an effective 
date based on the veteran's August 1988 claim he must show 
that the March 1989 decision was clearly and unmistakably 
erroneous.  Flash v. Brown, 8 Vet. App. 332 (1995) (in order 
for the veteran to be awarded an effective date based on an 
earlier claim, he has to show clear and unmistakable error in 
the prior denial of that claim); 38 C.F.R. § 3.400(k).

The veteran has not shown that the correct facts were not 
before the adjudicator in March 1989, or that any laws were 
incorrectly applied to the facts as they were known.  Damrel, 
6 Vet. App. at 242.  He claims that an effective date in 
August 1988 is warranted for the 10 percent rating because he 
was shown to have flat feet during service.  Although he 
stated that the December 1983 and January 1984 service 
medical records had not been considered in the March 1989 
decision, those records were in his claims file and were 
referenced in the March 1989 decision.  See Baldwin v. West, 
13 Vet. App. 1 (1999) (the RO is presumed to have considered 
all of the service medical records in the initial 
determination of entitlement).  His representative contends 
that a compensable rating should have been assigned in March 
1989 because the VA examination showed that the veteran had 
flat feet with painful arches.  The RO considered the 
examination report, as well as all relevant service medical 
records, in determining that a compensable rating was not 
warranted.  The veteran's arguments and those of his 
representative go to how the evidence was weighed and cannot 
constitute a valid claim of clear and unmistakable error 
because he has not shown that but for the claimed error the 
outcome would have been manifestly different.  Simmons v. 
West, No. 98-354 (U.S. Vet. App. May 12, 2000).  The Board 
finds, therefore, that the veteran has failed to raise a 
valid claim of clear and unmistakable error in the March 1989 
decision, and that entitlement to an effective date based on 
the August 1988 claim is denied as a matter of law.  Luallen, 
8 Vet. App. at 96.

The June and September 1996 rating decisions are also final.  
The veteran has not made any assertions pertaining to the 
validity of the June or September 1996 decisions.  The Board 
finds, therefore, that the veteran has also failed to raise a 
valid claim of clear and unmistakable error in the June or 
September 1996 rating decisions, and that an effective date 
based on the March 1996 claim for an increased rating is not 
open to consideration.  Luallen, 8 Vet. App. at 96.

The Board notes that evidence contained in VA treatment 
records is deemed to be evidence of record, and that that 
evidence must be considered in determining whether a final 
decision was based on clear and unmistakable error.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The June 1996 VA 
treatment record indicates that the veteran had a long 
history of flat feet that were relieved by orthotics, and 
that he had increased pronation with weight bearing.  The 
treatment record does not document any other symptoms or 
clinical findings pertaining to the feet.  The Board finds, 
therefore, that consideration of the June 1996 treatment 
record does not compel the conclusion that the June or 
September 1996 rating decision was clearly erroneous.  Bustos 
v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  

The veteran did not again submit an actual claim for an 
increased rating until February 1998.  The probative value of 
the June 1996 treatment record is questionable in terms of 
showing that an increased rating was warranted, and medical 
evidence actually documenting the severity of the foot 
disorder was not received until the June 1998 medical 
examination.  Nevertheless, the RO accepted the June 1996 
treatment record as an informal claim for an increased rating 
in accordance with 38 C.F.R. § 3.157, and apparently 
determined that an increase in disability was ascertainable 
at that time.  Because that record was not in fact considered 
in the June and September 1996 decisions, assignment of an 
effective date based on the record is not precluded.  Hazan 
v. Gober, 10 Vet. App. 511 (1997).

Regardless of the validity of the June 1996 effective date, 
the issue before the Board is limited to determining whether 
an effective date prior to June 21, 1996, is warranted.  The 
Board does not have authority to award benefits in the 
absence of statutory authority, which requires the filing of 
a claim.  Shields v. Brown, 8 Vet. App. 346, 349 (1995).  
Because the rating decisions issued prior to that date are 
final, and the veteran did not again submit a claim, either 
formal or informal, for an increased rating until June 21, 
1996, the Board has determined that entitlement to an 
effective date prior to June 21, 1996, is precluded as a 
matter of law.  See Flash, 8 Vet. App. at 332; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (an appeal 
should be denied as a matter of law if there is no 
entitlement under the law).


ORDER

The appeal to establish entitlement to an effective date 
prior to June 21, 1996, for the assignment of a 10 percent 
disability rating for bilateral pes planus is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

